EX-10.80.03
 
[PC7 Portfolio]
 [Buri Ridge, IL – Property #1587]
[Prospect Heights, IL – Property $1588]
 [Austin, TX – Property #1589]
[San Antonio, TX – Property #1590]
and
[Cherry Hill, NJ – Property #1599]
 
SECOND AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT
 
THIS SECOND AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT (“Amendment”) is
dated as of September 30, 2010 (the “Effective Date”), and is among TEXAS HCP
HOLDING, L.P., a Delaware limited partnership (“HCP Texas”) and HCP, INC., a
Maryland corporation (doing business in the State of Illinois as HC Property
Investments, Inc.) (“HCP”, and collectively with HCP Texas, as their interests
may appear, “Lessor”) and EMERITUS CORPORATION, a Washington corporation
(“Lessee”).
 
RECITALS


A.           HCP Texas and HCP, collectively (as their interests may appear) are
the current “Lessor” and Lessee is the “Lessee” pursuant to that certain Master
Lease and Security Agreement dated as of May 14, 2010 (the “Original Master
Lease”), as amended by that certain First Amendment to Master Lease and Security
Agreement dated as of June 8, 2010 (the “First Amendment,” and together with the
Original Lease, the “Master Lease”).  The Master Lease covers the Leased
Property of four (4) separate assisted-living, Alzheimer’s care and/or nursing
care Facilities located in the States of Illinois and Texas, as more
particularly described and defined in the Master Lease.  Capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the Master
Lease.


B.           HCP, as “Buyer,” and Lessee, as “Seller,” have entered into that
certain Contract of Acquisition of even date with the Effective Date (as the
same may be amended, supplemented or modified from time to time in accordance
with the terms thereof, the “Cherry Hill Contract of Acquisition”) pursuant to
which HCP is purchasing and acquiring from Lessee (or pursuant to which Lessee
is causing to be transferred and conveyed to HCP) on and effective as of the
Effective Date and the “Closing Date” (as defined in the Cherry Hill Contract of
Acquisition), that certain real property improved as a senior living facility
located in Cherry Hill, New Jersey and more particularly described on Exhibit
A-5 attached hereto, together with all improvements and fixtures thereon,
related rights and certain Personal Property relating thereto (the “Cherry Hill
Facility”).


C.           Effective immediately upon the Effective Date hereof and the
Closing Date, the parties desire to add the Cherry Hill Facility to the Leased
Property covered by the Master Lease upon the terms and conditions set forth in
the Master Lease, as amended by this Amendment, which Lessor and Lessee intend
for all purposes to continue to be treated as a single, integrated and
indivisible agreement and economic unit from and after the Effective Date
hereof.



 
1

--------------------------------------------------------------------------------

 

D.           Lessor and Lessee desire to enter into this Amendment to effectuate
the matters set forth in the above Recitals, all as more particularly described
herein.


AMENDMENT


NOW THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor and Lessee hereby agree as
follows:


1. Leasing.  Effective as of the Effective Date, Lessor hereby leases to Lessee
and Lessee hereby leases from Lessor, the Leased Property of the Cherry Hill
Facility upon all of the terms and conditions set forth in the Master Lease, as
hereby amended.   Except as expressly otherwise provided in the Master Lease, as
hereby amended, all references herein and in the Master Lease to (a) a
“Facility” or “Facilities” shall mean each Facility (as defined in the Master
Lease), including the Cherry Hill Facility, (b) the “Leased Property” shall mean
the Leased Property relating to each Facility, including the Cherry Hill
Facility, and (c) “Lessor’s Personal Property” shall mean Lessor’s Personal
Property relating to each Facility, including the Cherry Hill Facility.
 
2. Certain Terms Not Applicable to the Leasing of the Cherry Hill
Facility.  Notwithstanding that the Cherry Hill Facility is being added to the
Leased Property covered by the Master Lease on and as of the Effective Date, and
the intention of Lessor and Lessee that that the Master Lease, as hereby
amended, shall for all purposes continue to be treated as a single, integrated
and indivisible agreement and economic unit, Lessor and Lessee agree as follows:
 
(a) The definitions of “Current Facility Documents,” “Current Manager,” “Current
Management Agreements,” “Current Owner,” “Lessee’s Set-Up Costs,” and
“Pre-Commencement Date Period,” each appearing or cross-referenced in Article II
of the Original Master Lease, as the same may have been previously amended
and/or replaced, and any corollary provisions of the Master Lease incorporating
or using such definitions, shall have no application with respect to the Cherry
Hill Facility.
 
(b) Notwithstanding the provisions of Section 4.1.7 of the Original Master
Lease, Lessee shall be solely responsible for any Impositions imposed or
assessed in respect of the tax-fiscal period during which the Term commences
with respect to the Cherry Hill Facility and for all prior periods.
 
(c) Notwithstanding the provisions of Section 4.2 of the Original Master Lease,
Lessee’s obligations to pay or cause to be paid all charges for electricity,
power, gas, oil, water and other utilities used in the Leased Property of the
Cherry Hill Facility, shall extend to all such charges imposed both before and
after the Commencement Date with respect to the Cherry Hill Facility, and for
the balance of the Term.
 
(d) Articles XLVIII and L of the Original Master Lease shall have no application
with respect to the Cherry Hill Facility.
 

 
2

--------------------------------------------------------------------------------

 

(e) The provisions of the First Amendment of the Original Master Lease shall
have no application with respect to the Cherry Hill Facility.
 
3. Other Modifications to Terms of the Master Lease.  Effective as of the
Effective Date, the Master Lease shall be amended and supplemented in the
following particulars:
 
(a) Definitions.
 
(i) New Definitions.  Except as otherwise expressly provided or unless the
context otherwise requires, for all purposes of the Master Lease, as hereby
amended, the terms defined in this Section 3(a) shall have the meanings assigned
to them as provided below and shall be added to Article II of the Original
Master Lease (as the same may have been previously amended) to read, in their
entireties, as follows:
 
“Cherry Hill Contract of Acquisition: That certain Contract of Acquisition dated
as of September 30, 2010, as the same may be amended, supplemented or modified
from time to time in accordance with the terms thereof.”
 
“Cherry Hill Facility Closing Date: The “Closing Date” as defined in the Cherry
Hill Contract of Acquisition.”
 
“Cherry Hill Facility Lease Rate:  With respect to the Cherry Hill Facility
only, Eight and One-Quarter Percent (8.25%).”
 
“Cherry Hill Option Exercise Notice: As defined in Section 35.1.2.”
 
“Cherry Hill Purchase Option Closing Date: As defined in Section 35.1.2.”
 
“Cherry Hill Planned Capital Refurbishment Project Funding Rate:  With respect
to the Cherry Hill Facility only, a percentage equal to 8.5%.”
 
“Cherry Hill Transaction Documents: The “Emeritus Documents” as defined in the
Cherry Hill Contract of Acquisition.”
 
“Collateral Agent:  HCP.”
 
“Extended Term(s): With respect to the Cherry Hill Facility only, as defined in
Section 19.1.”
 
“Lessor’s Initial Investment:  With respect to the Cherry Hill Facility, an
amount equal to 14,807,954.00 (i.e., the sum of (i) Fourteen Million Seven
Hundred Fifty Thousand Dollars ($14,750,000.00) and (ii) Lessor’s Cherry Hill
Facility Set-Up Costs).  For the avoidance of doubt, the foregoing definition
 

 
3

--------------------------------------------------------------------------------

 

shall have no application with respect to any Facility other than the Cherry
Hill Facility.”
 
“Second Amendment: That certain Second Amendment to Master Lease and Security
Agreement dated as of September 30, 2010 between Lessor and Lessee.”
 
(ii) Amended and Restated Definitions. The following definitions appearing in
Article II of the Original Master Lease (as the same may have been previously
amended) are hereby amended and restated to read, in their entireties, as
follows:
 
“Allocated Base Minimum Purchase Price:
 
“(a)           With respect to each Facility (other than the Cherry Hill
Facility), on and as of the Commencement Date, the “Allocated Base Minimum
Purchase Price” for such Facility as specified for and allocated to such
Facility as set forth on Exhibit C  attached hereto.  Commencing upon the
expiration of the first (1st) Lease Year, and upon the expiration of each Lease
Year thereafter during the Term, the then current Allocated Minimum Purchase
Price for each Facility shall be equal to the Allocated Base Minimum Purchase
Price in effect as of the expiration of the immediately prior Lease Year, as
increased by a percentage equal to the greater of (a) Two and One-Half
Percent (2.5%) or (b) the lesser of (i) the applicable CPI Increase or (ii) Five
Percent (5%).
 
“(b)           With respect to the Cherry Hill Facility, at any given time, an
amount equal to the sum of (i) Lessor’s Initial Investment with respect to such
Facility, as increased by Three and One-Half Percent (3.5%) each Lease Year with
respect to such Facility (cumulative and compounded), commencing upon the
expiration of the first (1st) Lease Year of the Fixed Term, and upon the
expiration of each Lease Year thereafter during the Fixed Term; provided,
however, if Lessee exercises any renewal option, such increase shall thereafter
be Three Percent (3%) each Lease Year with respect to such Facility (cumulative
and compounded), commencing upon the expiration of the first (1st) Lease Year of
any renewal term, and upon the expiration of each Lease Year thereafter during
the renewal terms, plus (ii) the aggregate of all Capital Addition Costs paid,
funded or accrued by Lessor for such Facility as of the subject date, as
increased each Lease Year by Three and One-Half Percent (3.5%) (cumulative and
compounded) for such payment, funding or accrual of any such Capital Addition
Costs for such Facility, commencing upon the expiration of the Lease Year during
which Lessor pays, funds or accrues any such Capital Addition Costs, and upon
the expiration of each Lease Year thereafter during the Fixed Term; provided
however, if Lessee exercises any renewal option, such increase shall thereafter
be Three Percent (3%) each Lease Year with respect to such Facility (cumulative
and compounded), commencing upon the expiration of the first (1st) Lease Year of
any renewal term, and upon the expiration of each Lease Year thereafter during
the renewal terms.
 

 
4

--------------------------------------------------------------------------------

 

“Notwithstanding anything to the contrary in this Lease, Lessor and Lessee
acknowledge and agree that the foregoing allocation for each Facility is solely
for purposes of implementing the provisions of Sections 14.2, 15.1.4, 16.5 and
31.2 hereof, and shall not be deemed or construed to modify the nature of this
Lease as a single integrated and indivisible economic unit.
 
“Allocated Minimum Purchase Price:
 
“(a)           With respect to each Facility (other than the Cherry Hill
Facility), at any given time, an amount equal to the sum of (i) the “Allocated
Minimum Purchase Price” allocated to such Facility as set forth on Exhibit C
attached hereto, plus (ii) all Capital Addition Costs paid, funded or accrued by
Lessor for such Facility, which such Capital Addition Costs so paid, funded or
accrued by Lessor for such Facility shall be increased as of the expiration of
the Lease Year during which the same were paid, funded or accrued by Lessor, and
upon each Lease Year thereafter during the Term, by a percentage equal to the
greater of (a) Two and One-Half Percent (2.5%) or (b) the lesser of (i) the
applicable CPI Increase or (ii) Five Percent (5%).
 
“(b)           With respect to the Cherry Hill Facility, at any given time, an
amount equal to the sum of (i) Lessor’s Initial Investment with respect to such
Facility, as increased by Three and One-Half Percent (3.5%) each Lease Year with
respect to such Facility (cumulative and compounded), commencing upon the
expiration of the first (1st) Lease Year of the Fixed Term, and upon the
expiration of each Lease Year thereafter during the Fixed Term; provided,
however, if Lessee exercises any renewal option, such increase shall thereafter
be Three Percent (3%) each Lease Year with respect to such Facility (cumulative
and compounded), commencing upon the expiration of the first (1st) Lease Year of
any renewal term, and upon the expiration of each Lease Year thereafter during
the renewal terms, plus (ii) the aggregate of all Capital Addition Costs paid,
funded or accrued by Lessor for such Facility as of the subject date, as
increased each Lease Year by Three and One-Half Percent (3.5%) (cumulative and
compounded) for such payment, funding or accrual of any such Capital Addition
Costs for such Facility, commencing upon the expiration of the Lease Year during
which Lessor pays, funds or accrues any such Capital Addition Costs, and upon
the expiration of each Lease Year thereafter during the Fixed Term; provided
however, if Lessee exercises any renewal option, such increase shall thereafter
be Three Percent (3%) each Lease Year with respect to such Facility (cumulative
and compounded), commencing upon the expiration of the first (1st) Lease Year of
any renewal term, and upon the expiration of each Lease Year thereafter during
the renewal terms.
 
“Lessor and Lessee acknowledge and agree that the foregoing allocations are
solely for purposes of implementing the provisions of Sections 14.2, 15.1.4,
16.5 and 31.2 hereof.  In addition, except for such Sections, the Purchase
Option Price payable with respect to all of the Facilities (other than the
Cherry Hill Facility)
 

 
5

--------------------------------------------------------------------------------

 

hereunder is payable for all such Facilities as a single, integrated and
indivisible economic unit, and that but for such integration, the Purchase
Option Price payable for such Facilities under this Lease would have been
computed on a different basis.”
 
“Allocated Planned Capital Refurbishment Project Additional Funding
Amount:  With respect to each Facility (other than the Cherry Hill Facility), a
total aggregate funding for those Planned Capital Refurbishment Project(s) at
such Facility as are identified on Schedule 9.5.1B attached hereto as “Future
Need” items, which are in addition to the “Immediate Need” items identified on
Schedule 9.5.1A to be covered by the Allocated Planned Capital Refurbishment
Project Allowance, and any additional capital refurbishments/replacements for
such Facility as may be proposed by Lessee and reasonably approved by Lessor,
which approval may not be unreasonably withheld, equal to (a) with respect to
each Facility (other than the Cherry Hill Facility), the lesser of (i) the
actual “Aggregate Costs of the Planned Capital Refurbishment Project(s)” for
such “Future Need” items (and any additional capital refurbishments/replacements
so proposed by Lessee and reasonably approved by Lessor) with respect to such
Facility or (ii) the amount specified for and allocated to such Facility as set
forth on such Schedule 9.5.1B such “Future Need” items (and any additional
capital refurbishments/replacements so proposed by Lessee and reasonably
approved by Lessor) with respect to such Facility, provided, however, that
Lessor shall not unreasonably withhold its approval to the reallocation of the
amount specified for and allocated to such Facility for such “Future Need” items
(and any additional capital refurbishments/replacements so proposed by Lessee
and reasonably approved by Lessor) so long as the aggregate of the Allocated
Planned Capital Refurbishment Project Funding Amount for all such Facilities
does not exceed Two Million Thousand Dollars ($2,000,000.00), notwithstanding
such reallocation or the actual Aggregate Costs of the Planned Capital
Refurbishment Projects for such “Future Need” items (and any additional capital
refurbishments/replacements so proposed by Lessee and reasonably approved by
Lessor) for all such Facilities, and (b) with respect to the Cherry Hill
Facility, the lesser of (i) the ‘Allocated Minimum Aggregate Costs of the
Planned Capital Refurbishment Project’ specified for and allocated to the Cherry
Hill Facility as set forth on Exhibit C-1 attached hereto as “Future Need” items
or (ii) the actual Aggregate Costs of the Planned Capital Refurbishment
Project(s) with respect to the Cherry Hill Facility.  Notwithstanding anything
to the contrary in this Lease, the portion of the Allocated Planned Capital
Refurbishment Project Additional Funding Amount allocated to each Facility shall
not count towards the Annual Minimum Capital Project Amount with respect to such
Facility, and Lessee’s expenditure and reimbursement of all or any portion of
the Aggregate Costs of the Planned Capital Refurbishment Project(s) for any
“Future Need” items (and any additional capital refurbishments/replacements so
proposed by Lessee and reasonably approved by Lessor) with respect to such
Facility for such Facility shall be in addition to the Annual Minimum Capital
Project Amount with respect to such Facility.”
 

 
6

--------------------------------------------------------------------------------

 

“Allocated Planned Capital Refurbishment Project Allowance:  With respect to
each Facility, a total aggregate allowance for all Planned Capital Refurbishment
Project(s) at such Facility as are identified on Schedule 9.5.1A attached hereto
as “Immediate Need” items equal to (a) with respect to each Facility (other than
the Cherry Hill Facility), the lesser of (i) the actual “Aggregate Costs of the
Planned Capital Refurbishment Project(s)” for such “Immediate Need” items with
respect to such Facility or (ii) the amount specified for and allocated to such
Facility for such “Immediate Need” items so long as the aggregate of the
Allocated Planned Capital Refurbishment Project Allowance for all Facilities
does not exceed Five Hundred Thousand Dollars ($500,000.00), notwithstanding
such reallocation or the actual Aggregate Costs of the Planned Capital
Refurbishment Projects for such “Immediate Need” items for all such Facilities,
and (b) with respect to the Cherry Hill Facility, the lesser of (i) the
‘Allocated Minimum Aggregate Costs of the Planned Capital Refurbishment
Project(s)’ specified for and allocated to the Cherry Hill Facility as set forth
on Exhibit C-1 attached hereto as “Immediate Need” items (and as are more
particularly identified on Schedule 9.5.1A-1 attached hereto as “Immediate Need”
items), or (ii) the actual Aggregate Costs of the Planned Capital Refurbishment
Project(s) for such “Immediate Need” items with respect to the Cherry Hill
Facility.  Notwithstanding anything to the contrary in this Lease, the portion
of the Allocated Planned Capital Refurbishment Project Allowance specified for
and allocated to each Facility shall not count towards the Annual Minimum
Capital Project Amount with respect to such Facility, and Lessee’s expenditure
and reimbursement of all or any portion of the Aggregate Costs of the Planned
Capital Refurbishment Project(s) for any Planned Capital Refurbishment
Project(s) for such Facility shall be in addition to the Annual Minimum Capital
Project Amount with respect to such Facility.”
 
“Annual Minimum Capital Project Amount:
 
“(a)           During each Lease Year with respect to each Facility (other than
the Cherry Hill Facility), the following amounts:
 
“(i)           With respect to the first (1st) and second (2nd) Lease Years for
each such Facility, subject to Section 9.5 below, Zero Dollars ($0).
 
“(ii)           With respect to the third (3rd) Lease Year for each such
Facility, Five Hundred Fifty Dollars ($550.00) per living unit located on the
Leased Property of such Facility.
 
“(iii)           With respect to the fourth (4th) Lease Year for each such
Facility, Six Hundred Dollars ($600.00) per living unit located on the Leased
Property of such Facility.
 

 
7

--------------------------------------------------------------------------------

 

“(iv)           With respect to the fifth (5th) Lease Year for each such
Facility, Six Hundred Fifty Dollars ($650.00) per living unit located on the
Leased Property of such Facility.
 
“(v)           Commencing upon the expiration of the fifth (5th) Lease Year, and
upon the expiration of each Lease Year thereafter during the Term for such
Facilities, the then current Annual Minimum Capital Project Amount for each
Facility (other than the Cherry Hill Facility, which shall be governed by the
provisions of clause (a) above) for the ensuing Lease Year shall be equal to the
Annual Minimum Capital Project Amount in effect as of the expiration of the
immediately prior Lease Year, as increased by a percentage equal to the greater
of (a) Two and One-Half Percent (2.5%) or (b) the lesser of (i) the applicable
CPI Increase or (ii) Five Percent (5%).”
 
“(b)           During each Lease Year with respect to the Cherry Hill Facility,
the following Amounts:
 
“(i)           With respect to the first (1st) and second (2nd) Lease Years for
such Facility, subject to Section 9.5 below, Zero Dollars ($0).
 
“(ii)           With respect to the third (3rd) Lease Year for such Facility,
Four Hundred Fifty Dollars ($450.00) per living unit located on the Leased
Property of such Facility.
 
“(iii)           With respect to the fourth (4th) Lease Year for such Facility,
Five Hundred Twenty-Five Dollars ($525.00) per living unit located on the Leased
Property of such Facility.
 
“(iv)           With respect to the fifth (5th) Lease Year for such Facility,
Six Hundred Dollars ($600.00) per living unit located on the Leased Property of
such Facility.
 
“(v)           Commencing upon the expiration of the fifth (5th) Lease Year, and
upon the expiration of each Lease Year thereafter during the Term for such
Facility, the Annual Minimum Capital Project Amount for the ensuing Lease Year
shall be equal to the Annual Minimum Capital Project Amount in effect as of the
expiration of the immediately prior Lease Year, as increased by a percentage
equal to the greater of (a) Three and One-Half Percent (3.5%) or (b) the
applicable CPI Increase.”
 
“Capital Addition Costs:  The costs of any Capital Addition made to the Leased
Property whether paid for by Lessee or Lessor, including (i) all permit fees and
other costs imposed by any governmental authority, the cost of site preparation,
the cost of construction including materials and labor, the cost of supervision
and related design, engineering and architectural services, the cost of any
fixtures, and if and to the extent approved by Lessor, the cost of construction
financing; (ii) fees paid to obtain necessary licenses and certificates;
(iii) if and to
 

 
8

--------------------------------------------------------------------------------

 

the extent approved by Lessor in writing and in advance, the cost of any land
contiguous to the Leased Property which is to become a part of the Leased
Property purchased for the purpose of placing thereon the Capital Addition or
any portion thereof or for providing means of access thereto, or parking
facilities therefor, including the cost of surveying the same; (iv) the cost of
insurance, real estate taxes, water and sewage charges and other carrying
charges for such Capital Addition during construction; (v) the cost of title
insurance; (vi) reasonable fees and expenses of legal counsel; (vii) filing,
registration and recording taxes and fees; (viii) documentary stamp and similar
taxes; and (ix) all reasonable costs and expenses of Lessor and any Person which
has committed to finance the Capital Addition, including (a) the reasonable fees
and expenses of their respective legal counsel; (b) printing expenses;
(c) filing, registration and recording taxes and fees; (d) documentary stamp and
similar taxes; (e) title insurance charges and appraisal fees; (f) rating agency
fees; and (g) commitment fees charged by any Person advancing or offering to
advance any portion of the financing for such Capital Addition.  Notwithstanding
anything to the contrary in this Lease, all Aggregate Costs of the Planned
Capital Refurbishment Project for any Planned Capital Refurbishment Project for
any Facility paid, funded or accrued by Lessor under this Lease (other than any
portion of the applicable Planned Capital Refurbishment Project Allowance, but
including any portion of the Allocated Planned Capital Refurbishment Project
Additional Funding Amount, in either case paid, funded or accrued by Lessor on
account thereof as provided in this Lease) shall be at all times deemed Capital
Addition Costs paid, funded or accrued by Lessor under this Lease, including for
purposes of determining the Allocated Minimum Purchase Price.  Notwithstanding
anything to the contrary in this Lease, the Capital Addition Costs paid or
funded by Lessor hereunder solely with respect to the Cherry Hill Facility shall
be deemed for all purposes to consist of the entire amount paid, funded or
accrued by Lessor pursuant to Section 9.5 herein on account of the Allocated
Planned Capital Refurbishment Project Allowance and the Allocated Planned
Capital Refurbishment Additional Funding Amount with respect to such Facility.”
 
“Commencement Date:
 
“(a)           With respect to each Facility (other than the Cherry Hill
Facility), June 1, 2010.
 
“(b)           With respect to the Cherry Hill Facility, September 30, 2010
(i.e., the Cherry Hill Facility Closing Date).”
 
“Current Owner:
 
“(a)           With respect to each Facility (other than the Cherry Hill
Facility), Prime Care Seven, LLC, an Indiana limited liability company.
 

 
9

--------------------------------------------------------------------------------

 

“(b)           With respect to the Cherry Hill Facility, Care Institute,
Inc. – Cherry Hill, an Indiana non-profit corporation.
 
“Escrow:  An escrow opened by Lessee with an Escrow Holder for purposes of
consummating the purchase of (a) all of the Facilities (other than the Cherry
Hill Facility), or (b) the Cherry Hill Facility, as applicable, upon exercise of
a purchase option therefor by Lessee in accordance with, and subject to the
terms of, Article XXXV hereof.”
 
“Escrow Holder:  A national title company reasonably acceptable to Lessor.”
 
“Lease Year.  The first (1st) Lease Year (a) with respect to each Facility other
than the Cherry Hill Facility, shall commence on June 1, 2010 and end on May 31,
2011, and (b) with respect to the Cherry Hill Facility, shall commence on the
Commencement Date with respect to the Cherry Hill Facility and end on
September 30, 2011.  Each subsequent Lease Year for each Facility shall be each
period of twelve (12) full calendar months after the last day of the prior Lease
Year with respect to such Facility.”
 
“Lessor.  Collectively, as their interests may appear, HCP Texas and HCP, and
each of their respective successors and assigns.”
 
“Lessor’s Cherry Hill Facility Set-Up Costs.  All fees and expenses of and
disbursements made by Lessor in connection with acquisition of the Leased
Property of the Cherry Hill Facility, the negotiation, execution and delivery of
this Second Amendment, the Exhibits hereto and the other agreements contemplated
hereby, the review of diligence materials, documents and other information
relating to Lessee and the consummation of the transactions contemplated hereby
and thereby through the Effective Date, including any legal or other
professional fees and costs of Lessor.”
 
“Minimum Purchase Price:
 
“(a)           With respect to all Facilities (other than the Cherry Hill
Facility), the sum of the Allocated Minimum Purchase Price for all such
Facilities.
 
“(b)           With respect to the Cherry Hill Facility, the ‘Minimum Purchase
Price’ shall be equivalent to the Allocated Minimum Purchase Price for such
Facility.”
 
“Opening Deposit:
 
“(a)           With respect to all Facilities (other than the Cherry Hill
Facility), as defined in Section 35.1.
 

 
10

--------------------------------------------------------------------------------

 

“(b)           With respect to the Cherry Hill Facility, as defined in
Section 35.2 (i.e., the sum of Two and One-Half Percent (2½%) of the applicable
Minimum Purchase Price).”
 
“Outside Closing Date:
 
“(a)           With respect to all Facilities (other than the Cherry Hill
Facility), as defined in Section 35.1.
 
“(b)           With respect to the Cherry Hill Facility, as defined in
Section 35.2.”
 
“Planned Capital Refurbishment Project Additional Funding Amount:
 
“(a)           The aggregate of the Allocated Planned Capital Refurbishment
Project Additional Funding Amount for all of the Facilities (other than the
Cherry Hill Facility); provided, however, that in no event shall the total
Planned Capital Refurbishment Project Additional Funding Amount for all
Facilities exceed Two Million Dollars ($2,000,000.00), notwithstanding the
actual Aggregate Costs of the Planned Capital Refurbishment Project(s) for all
“Future Need” items (and any additional capital refurbishments/replacements so
proposed by Lessee and reasonably approved by Lessor) for all such Facilities.”
 
“(b)           The total Planned Capital Refurbishment Project Additional
Funding Amount for the Cherry Hill Facility; provided, however, that in no event
shall the total Planned Capital Refurbishment Project Additional Funding Amount
for the Cherry Hill Facility exceed Three Hundred Fifty Thousand Two Hundred
Dollars ($350,200.00), notwithstanding the actual Aggregate Costs of the Planned
Capital Refurbishment Project(s) for all “Future Need” items (and any additional
capital refurbishments/replacements so proposed by Lessee and reasonably
approved by Lessor) for all such Facilities.”
 
Planned Capital Refurbishment Project Allowance:
 
(a) The aggregate of the allocated Planned Capital Refurbishment Project
allowance for all of the Facilities (other than the Cherry Hill Facility);
provided, however, that in no event shall the total Planned Capital
Refurbishment Project allowance for all Facilities (other than the Cherry Hill
Facility) exceed Five Hundred Thousand Dollars ($500,000.00), notwithstanding
the actual Aggregate Costs of the Planned Capital Refurbishment Project(s) for
all “Immediate Need” items for all such Facilities.
 
(b) The aggregate of the Allocated Planned Capital Refurbishment Project
Allowance for the Cherry Hill Facility; provided, however, that in no event
shall the total Planned Capital Refurbishment Project Allowance for such
Facility exceed Six Hundred Forty-Nine Thousand Eight Hundred Dollars
($649,800.00), notwithstanding the actual Aggregate
 

 
11

--------------------------------------------------------------------------------

 

Costs of the Planned Capital Refurbishment Project(s) for all “Immediate Need”
items for such Facility.
 
“Purchase Agreement:
 
“(a)           With respect to the Facilities (other than the Cherry Hill
Facility), the written purchase agreement between Current Owner and Lessor or an
affiliate(s) of Lessor and pursuant to which Lessor is acquiring the Leased
Property of the Facilities.
 
“(b)           With respect to the Cherry Hill Facility, the written purchase
agreement between the Current Owner of the Cherry Hill Facility and Lessee
pursuant to which Lessee is acquiring the Cherry Hill Facility so as to enable
it to enter into and consummate the Cherry Hill Contract of Acquisition.”
 
“Purchase Option Price:
 
“(a)           With respect to all Facilities other than the Cherry Hill
Facility, the greater of (i) the sum of the Fair Market Value of all such
Facilities then subject to the terms of this Lease, and any such Facility(ies)
then subject to a New Lease hereinafter with or in favor of Lessor or any
Affiliate of Lessor, or (ii) the sum of the Minimum Purchase Price hereunder
with respect to such Facilities and the aggregate Minimum Purchase Price(s)
under any New Lease(s) hereafter with respect to any such Facility with or in
favor of Lessor or any Affiliate of Lessor.
 
“(b)           With respect to the Cherry Hill Facility, the Minimum Purchase
Price with respect to the Cherry Hill Facility.”
 
(c) Minimum Rent.  Section 3.1.1 of the Master Lease is hereby amended and
restated to read, in its entirety, as follows:
 
“3.1.1           Minimum Rent.
 
“(a)           Minimum Rent for All Facilities (other than the Cherry Hill
Facility).  With respect to each Facility (other than the Cherry Hill Facility):
 
“(i)           Subject to upward adjustments as provided in this subsection (a),
Lessee shall pay to Lessor as monthly “Allocated Minimum Rent” for such
Facility, for the period from the applicable Commencement Date through the
expiration of the fifth (5th) Lease Year with respect to such Facility,
one-twelfth (1/12) of the amounts allocated to and set forth opposite such
Facility on Exhibit C attached hereto.  The first monthly payment of Allocated
Minimum Rent for such Facility shall be payable on the applicable Commencement
Date with respect to such Facility (prorated as to any partial calendar month at
the beginning of the Term).
 

 
12

--------------------------------------------------------------------------------

 

“(ii)           Monthly Minimum Rent (and applicable Allocated Minimum Rent for
each Facility) for the sixth (6th) Lease Year of the Fixed Term shall be equal
to the sum of (i) the monthly Minimum Rent (and applicable Allocated Minimum
Rent for each Facility) in effect as of the expiration of the fifth (5th) Lease
Year, plus (B) the monthly Additional Rent (and applicable Allocated Additional
Rent for each Facility) in effect as of the expiration of the fifth (5th) Lease
Year, in each case as increased for such sixth (6th) Lease Year by a percentage
equal to the greater of (i) Two and One-Half Percent (2.5%) or (ii) the lesser
of (A) the applicable CPI Increase or (B) Five Percent (5%).
 
“(iii)           Commencing upon the expiration of the sixth (6th) Lease Year
and upon the expiration of each Lease Year thereafter during the Term (including
any Extended Term), the then current monthly Allocated Minimum Rent for each
Facility for such Lease Year shall be increased by the greater of (i) Two and
One-Half Percent (2.5%) or (ii) the lesser of (A) the applicable CPI Increase of
(B) Five Percent (5%).
 
“(iv)           If any increase in Allocated Minimum Rent for any Facility as
provided in Sections 3.1.1(a)(ii) or (a)(iii) above shall not have been made at
the commencement of the Lease Year for which applicable, Lessee shall continue
to pay monthly Allocated Minimum Rent for such Facility at the last rate
applicable until Lessee receives Lessor’s written notice as to such
increase.  Within ten (10) days after Lessee’s receipt of Lessor’s notice,
Lessee shall pay to Lessor an amount equal to the new monthly Allocated Minimum
Rent for such Facility times the number of months from the commencement of the
then current Lease Year, as applicable, to the date of receipt of Lessor’s
notice, less the aggregate amount paid by Lessee on account of monthly Allocated
Minimum Rent for such Facility for the same period.  Thereafter, Lessee shall
pay monthly Allocated Minimum Rent for such Facility for the applicable period
at the new rate set forth in Lessor’s notice.  Following any increase in the
Allocated Minimum Rent with respect to any Facility pursuant to
Sections 3.1.1(a)(ii) or (a)(iii) above, at the request of either Lessor or
Lessee, the parties shall execute a written confirmation setting forth the same,
in form and substance reasonably acceptable to Lessor.  Notwithstanding the
foregoing, the failure of either Lessor or Lessee to request and/or the failure
of either party to execute and deliver any such written confirmation shall not
affect Lessor’s good faith determination of the Allocated Minimum Rent payable
with respect to the applicable Facility under this Lease.
 
“(b)           Minimum Rent for the Cherry Hill Facility.  With respect to the
Cherry Hill Facility:
 
“(i)           Subject to upward adjustments as provided in this subsection (b),
Lessee shall pay to Lessor as monthly “Allocated Minimum Rent” for such
Facility, for the period from the applicable Commencement Date
 

 
13

--------------------------------------------------------------------------------

 

through the expiration of the first (1st) Lease Year with respect to such
Facility, an amount equal to One Hundred One Thousand Eight Hundred Five Dollars
($101,805.00) (i.e., one-twelfth (1/12) of the product of (A) the Cherry Hill
Facility Lease Rate times (B) Lessor’s Initial Investment with respect to such
Facility) (i.e., annual Allocated Minimum Rent equal to $1,221,660.00).  The
first monthly payment of Allocated Minimum Rent for such Facility shall be
payable on the applicable Commencement Date with respect to such Facility
(prorated as to any partial calendar month at the beginning of the Term).
 
“(ii)           Upon the expiration of the first (1st) Lease Year of the Fixed
Term with respect to such Facility, and upon the expiration of each Lease Year
thereafter during the applicable Fixed Term, the then current monthly Allocated
Minimum Rent for such Facility for such Lease Year shall be increased for the
ensuing Lease Year by Three and One-Half Percent (3.5%).
 
“(iii)           The monthly Allocated Minimum Rent for the Cherry Hill Facility
shall also be increased on the date of the payment, funding or accrual by Lessor
of any portion of the Allocated Planned Capital Refurbishment Project Additional
Funding Amount with respect to such Facility, pursuant to Section 9.5 by an
amount equal to one-twelfth (1/12) of the product of (A) the sum of (x) the
amount of such payment, funding or accrual of any portion of the Allocated
Planned Capital Refurbishment Project Allowance with respect to such Facility
and (y) the amount of such payment, funding or accrual of our portion of the
Allocated Planned Capital Refurbishment Project Additional Funding Amount with
respect to such Facility, times (B) the Cherry Hill Planned Capital
Refurbishment Project Funding Rate.  Allocated Monthly Minimum Rent for such
Facility for any months during which such increase is applicable pursuant to
this paragraph (iii) shall be prorated based upon the number of days for which
the different rental amounts apply.
 
“(iv)           For the first (1st) Lease Year of each Extended Term, if any,
with respect to such Facility, the monthly Allocated Minimum Rent for such
Facility shall be the greater of (x) one-twelfth (1/12) of the then annual Fair
Market Rental with respect to such Facility not to exceed One Hundred Six
Percent (106%) of the monthly Allocated Minimum Rent in effect for such Facility
as of the expiration of the immediately prior Lease Year with respect to such
Facility, or (y) One Hundred Three Percent (103%) of the monthly Allocated
Minimum Rent in effect for such Facility as of the expiration of the immediately
prior Lease Year with respect to such Facility.  Commencing upon the expiration
of the first (1st) Lease Year of each Extended Term, if any, for such Facility,
and upon the expiration of each Lease Year thereafter during the applicable
Extended Term, the then current monthly Allocated Minimum Rent for such Facility
for such Lease Year shall be increased for the ensuing Lease Year by Three
Percent (3%).
 

 
14

--------------------------------------------------------------------------------

 

“(c)           Rent Increases Generally.  If any adjustment for any Facility
provided for in subsections (a), or (b) of this Section 3.1.1 shall not have
been made at the commencement of the Lease Year (or other applicable period) for
which applicable, Lessee shall continue to pay monthly Allocated Minimum Rent
for such Facility at the last rate applicable until Lessee receives Lessor’s
written notice as to such adjustment.  Within ten (10) days after Lessee’s
receipt of Lessor’s notice, Lessee shall pay to Lessor an amount equal to the
new monthly Allocated Minimum Rent for such Facility times the number of months
from the commencement of the then current Lease Year (or other applicable
period) with respect to such Facility to the date of receipt of Lessor’s notice,
less the aggregate amount paid by Lessee on account of monthly Allocated Minimum
Rent for such Facility for the same period.  Thereafter, Lessee shall pay
monthly Allocated Minimum Rent for such Facility for the applicable Lease Year
at the new rate set forth in Lessor’s notice.”  Following any increase in the
Allocated Minimum Rent with respect to any Facility pursuant to this
Section 3.1.1, at the request of either Lessor or Lessee, the parties shall
execute a written confirmation setting forth the same, in form and substance
reasonably acceptable to Lessor.  Notwithstanding the forgoing, the failure of
either Lessor or Lessee to request and/or the failure of either party to execute
and deliver any such written confirmation shall not affect Lessor’s good faith
determination of the Allocated Minimum Rent payable with respect to the
applicable Facility under this Lease.
 
(d) Annual Inspections.  The last sentence of Section 9.4 of the Original Master
Lease is hereby amended and restated to read, in its entirety, as follows:
 
“Lessee shall reimburse Lessor for all costs and expenses incurred by Lessor in
connection with the inspections provided for in this Section 9.4 promptly
following its receipt of Lessor’s invoice therefore, which costs shall not
exceed (i) One Thousand Dollars ($1,000.00) annually per Facility (other than
the Cherry Hill Facility) and (ii) Two Thousand Dollars ($2,000.00) annually as
to the Cherry Hill Facility.”
 
(e) Planned Capital Refurbishment Projects.
 
(i) Section 9.5.1 of the Original Master Lease is hereby amended and restated to
read, in its entirety, as follows:
 
“9.5.1           Nature of Planned Capital Refurbishment Projects.  Lessor and
Lessee acknowledge and agree that the Facilities are in need of certain capital
refurbishments/replacements as generally described on Schedule 9.5.1A (and
Schedule 9.5.1A-1 with respect to the Cherry Hill Facility) as the “Immediate
Need” items and on Schedule 9.5.1B as the “Future Need” items, as well as (with
respect to all Facilities, including the Cherry Hill Facility) certain other
potential additional capital refurbishment/replacement items as may be proposed
by Lessee and reasonably approved by Lessor, in order to bring the same into
good order and repair and to improve their overall competitive position in the
respective
 

 
15

--------------------------------------------------------------------------------

 

market places in which they are located.  Promptly following the applicable
Commencement Date with respect to all Facilities (other than the Cherry Hill
Facility) and promptly after the applicable Commencement Date with respect to
the Cherry Hill Facility, Lessor and Lessee shall reasonably and in good faith
agree in writing upon any such capital refurbishments/replacements to each
Facility (i.e., in addition to those items generally described on
Schedules 9.5.1A, 9.5.1A-1 and 9.5.1B) as are necessary to bring each such
Facility into good order and repair and to improve their overall competitive
position in the respective market places in which they are located, including
the general scope of such additional capital refurbishments/replacements to and
estimated cost budget(s) therefor (with respect to each such Facility, the
applicable items described on Schedules 9.5.1A, 9.5.1A-1 and 9.5.1B and any such
additional refurbishments/replacements so proposed by Lessee and reasonably
approved by Lessor, the “Planned Capital Refurbishment Project”).
 
(ii) The second sentence of Section 9.5.3 of the Original Master Lease is hereby
amended and restated to read, in its entirety, as follows:
 
“The Project Budget with respect to each Planned Capital Refurbishment Project
for a Facility shall include, and Lessee shall be responsible for paying to
Lessor, (i) an amount to include $2,000.00 for each site visit per Cherry Hill
Facility and $1,650.00 for each site visit per Facility (other than the Cherry
Hill Facility) for the purpose of inspecting such Planned Capital Refurbishment
Project for such Facility, provided that Lessor shall not be entitled to such
amount for more than one (1) visit for each Facility (except that Lessor shall
be entitled to make an additional site visit to a Facility and receive such
amount in connection with each Request for Advance in which the amount requested
to be disbursed by Lessor therefore is $100,000.00 or more) (with respect to
each Capital Refurbishment Project for a Facility, collectively, the “Planned
Capital Refurbishment Project Site Review Fees”) and (ii) all legal fees,
expenses and disbursements incurred by Lessor in connection with the review of
diligence materials, documents and other information relating to such Planned
Capital Refurbishment Project for such Facility, including engineering fees,
accountants and other professional fees (with respect to each Capital
Refurbishment Project for a Facility, collectively, the “Planned Capital
Refurbishment Project Lessor Costs”).”
 
(iii) Section 9.5.4(b) of the Original Master Lease is hereby amended and
restated to read, in its entirety, as follows:
 
“(b)           From and after commencement of construction and/or performance of
such Planned Capital Refurbishment Project, Lessee shall diligently prosecute
the same to completion in accordance with the terms of this Lease and the Plans
and Specifications therefore and, in any event cause the Completion Date
therefore to occur on or before (i) that date which is twenty-four (24) months
following the Commencement Date with respect to each Planned Capital
Refurbishment Project for a Facility (other than the Cherry
 

 
16

--------------------------------------------------------------------------------

 

Hill Facility), or (ii) that date which is eighteen (18) months following the
Commencement Date with respect to each Planned Capital Refurbishment Project for
the Cherry Hill Facility; provided, however, with respect to the Planned Capital
Refurbishment Projects for the “Immediate Need” items, that date which is
three (3) months following the Commencement Date for such Facility (in each
case, the “Outside Planned Capital Refurbishment Project Completion Date”), as
such date may be extended in the event of the occurrence of any of the events
described in Section 45.1.16.”
 
(iv) A new sentence of Section 9.5.5(a) of the Original Master Lease is hereby
added to the end thereof to read, in its entirety, as follows:
 
“For the avoidance of doubt, Lessor and Lessee agree that the Request for
Advance (i.e., Lessee shall be limited to submitting a one-time Request for
Advance) with respect to all Planned Capital Refurbishment Projects for the
Cherry Hill Facility shall reflect the full amount of Aggregate Costs of the
Planned Capital Refurbishment Projects expended by Lessee through the date
thereof on the work or materials which are the subject of the Request for
Advance but that Lessor’s funding obligation shall be limited to (i) One Hundred
Percent (100%) of the Planned Capital Refurbishments Project for the Cherry Hill
Facility expended by Lessee and (ii) the maximum amount that Lessor is otherwise
required to advance hereunder.”
 
(v) The fourth (4th) sentence of Section 9.5.5(c) of the Original Master Lease
is hereby amended and restated to read, in its entirety, as follows:
 
“In no event shall Lessor be required to make any advance for a particular line
item with respect to any Planned Capital Refurbishment Project for a Facility
which, when aggregated with prior advances, is in excess of (i) with respect to
any Planned Capital Refurbishment Project for the Cherry Hill Facility, One
Hundred Percent (100%) of the applicable Project Budget or (ii) with respect to
any Planned Capital Refurbishment Project for any Facility (other than the
Cherry Hill Facility), the applicable Project Budget for such line item except
to the extent amounts from contingency line items are unused and/or to the
extent savings, in Lessor’s reasonable good faith discretion, in other budget
line items remain unused.”
 
(vi) An additional sentence to Section 9.5.5(d) of the Original Master Lease is
hereby added to the end thereof to read, in its entirety, as follows:
 
“Notwithstanding anything to the contrary contained in the foregoing, Lessee’s
request for an advance for costs and expenses of labor and materials connected
to the construction/performance for the Planned Capital Refurbishment Project
with respect to the Cherry Hill Facility shall be limited to a one-time request
made within thirty (30) days after the Outside Planned Capital Refurbishment
Project Completion Date for such Facility.”
 

 
17

--------------------------------------------------------------------------------

 

(f) Extended Term(s).  Section 19.1 of the Original Master Lease is hereby
amended and restated to read, in its entirety, as follows:
 
“19.1           Extended Term(s).
 
“(a)           Extended Term(s) for All Facilities (other than the Cherry Hill
Facility).  Provided that no Event of Default, or event which, with notice or
lapse of time or both, would constitute an Event of Default, has occurred and is
continuing, either at the date of exercise or upon the commencement of an
Extended Term (as hereunder defined), then Lessee shall have the right to renew
this Lease with respect to all (but not less than all) of the Facilities (other
than the Cherry Hill Facility) then covered by this Lease for two (2)
consecutive ten (10) year renewal terms (each an “Extended Term”), upon
(i) giving written notice to Lessor of such renewal not less than twelve (12)
months prior to the expiration of the then current Term, (ii) delivering to
Lessor concurrent with such notice a reaffirmation of the Guaranty (ies)
executed by Guarantor(s) stating, in substance, that Guarantor’s(s’) obligations
under the Guaranty(ies) shall extend to this Lease, as extended by the Extended
Term and (iii) with respect to any Facility(ies) subject to a New Lease
hereafter with or in favor of Lessor or any Affiliate of Lessor, the concurrent
exercise by the “Lessee” thereunder of the renewal of each such New Lease for
the concurrent exercise by the “Lessee” thereunder of the renewal of each such
New Lease for the corresponding and co-terminus “Extended Term” thereof.  During
each Extended Term, all of the terms and conditions of this Lease shall continue
in full force and effect.  Notwithstanding anything to the contrary in this
Section 19.1(a), Lessor, in its sole discretion, may waive the condition to
Lessee’s right to renew this Lease that no Event of Default, have occurred or be
continuing, and the same may not be used by Lessee as a means to negate the
effectiveness of Lessee’s exercise of its renewal right for such Extended Term.
 
“(b)           Extended Term(s) for the Cherry Hill Facility.  Provided that no
Event of Default, or event which, with notice or lapse of time or both, would
constitute an Event of Default, has occurred and is continuing, either at the
date of exercise or upon the commencement of an Extended Term (as hereunder
defined), then Lessee shall have the right to renew this Lease, with respect to
the Cherry Hill Facility only, for two (2) consecutive ten (10) year renewal
terms (with respect to each such renewal term, an “Extended Term”), upon (i)
giving written notice to Lessor of such renewal with respect to such Facility
not less than twelve (12) months and not more than eighteen (18) months prior to
the expiration of the then current Term with respect to such Facility and (ii)
delivering to Lessor concurrent with such notice a reaffirmation of the
Guaranty(ies) executed by Guarantor(s) stating, in substance, that
Guarantor’s(s’) obligations under the Guaranty(ies) shall extend to this Lease,
as extended by the Extended Term for such Facility.  During each Extended Term
with respect to such Facility, all of the terms and conditions hereof applicable
to such Facility shall continue in full force and effect.  If, with respect to
the Cherry Hill Facility,
 

 
18

--------------------------------------------------------------------------------

 

Lessee shall not be entitled to exercise its right to renew this Lease for an
Extended Term with respect such Facility as herein provided (e.g., by reason of
an Event of Default) or shall be entitled to renew this Lease for an Extended
Term with respect to such Facility but shall fail to do so within the time and
in the manner herein provided, such right of renewal for such Extended Term for
such Facility shall lapse and thereafter not be exercisable by Lessee.  The
lapse of the first (1st) Extended Term for any such Facility shall cause the
second (2nd) Extended Term for such Facility to lapse as well.  No failure by
Lessor to notify Lessee of any defect in any attempted exercise of a renewal
right for an Extended Term for either such Facility shall be deemed a waiver by
Lessor of the right to insist upon Lessee’s exercise of such right in strict
accordance with the provisions hereof.  Notwithstanding anything to the contrary
in this Section 19.1(b), Lessor, in its sole discretion, may waive the condition
to Lessee’s right to renew this Lease for the Cherry Hill Facility for an
applicable Extended Term that no Event of Default, or event which, with notice
or lapse of time or both, would constitute an Event of Default, have occurred or
be continuing, and the same may not be used by Lessee as a means to negate the
effectiveness of Lessee’s exercise of its renewal right for such Extended Term
for such Facility.”
 
(g) Lessee’s Purchase Option(s).  Section 35.1 of the Original Master Lease is
hereby amended and restated, in its entirety, to read, as follows:
 
“35.1           Lessee’s Option to Purchase the Leased Property of the
Facilities.
 
“35.1.1  Lessee’s Option to Purchase the Facilities (other than the Cherry Hill
Facility). Provided (a) no Event of Default, or event which, with notice or
lapse of time or both, would constitute an Event of Default, has occurred and is
continuing hereunder and (b) Lessee shall be entitled to and shall have extended
the Term of this Lease for the first (1st) Extended Term pursuant to Article XIX
hereof, then Lessee shall have the option to purchase the Leased Property of all
(but not less than all) of the Facilities (other than the Cherry Hill Facility)
then subject to the terms of this Lease and any Facility(ies) (other than the
Cherry Hill Facility) subject to a New Lease hereafter with or in favor of
Lessor or any Affiliate of Lessor by (i) opening an Escrow (the “Escrow”) by
depositing either (1) cash or (2) a letter of credit from a financial
institution and in form in each case acceptable to Lessor, the sum (the “Opening
Deposit”) of Two and One-Half Percent (2 1/2%) of the Minimum Purchase Price
(determined on the date of the Opening Deposit) and a copy of this Lease and
each New Lease with Escrow Holder, (ii) giving written notice (the “Option
Exercise Notice”) to Lessor of such deposit with Escrow Holder no earlier than
eighteen (18) months and not less than fifteen (15) months prior to the
expiration of the first (1st) Extended Term, and specifying the date (the
“Purchase Option Closing Date”) on which Lessee shall acquire the Leased
Property of all (but not less than all) of the Facilities (other than the Cherry
Hill Facility) then subject to the terms of this Lease and any Facility(ies)
(other than the Cherry Hill Facility)
 

 
19

--------------------------------------------------------------------------------

 

subject to a New Lease hereafter with or in favor of Lessor or any Affiliate of
Lessor, and (iii) if applicable, delivering to Lessor concurrent with the Option
Exercise Notice a reaffirmation of each Guaranty executed by the applicable
Guarantor stating, in substance, that such Guarantors’ obligations under such
Guaranty shall extend to the purchase contract formed by Lessor and Lessee upon
proper and timely exercise of such option.  If Lessee shall not be entitled to
exercise such option (e.g., by reason of an Event of Default) or shall be
entitled to exercise the same but shall fail to do so within the time and in the
manner herein provided, such option shall lapse and thereafter not be
exercisable by Lessee.  Such option shall also lapse if Lessee either is not
entitled to or is entitled to and fails to timely exercise Lessee option to
renew the Term of this Lease for the first (1st) Extended Term pursuant to
Article XIX hereof.  No failure by Lessor to notify Lessee of any defect in any
attempted exercise of the foregoing option shall be deemed a waiver by Lessor of
the right to insist upon Lessee’s exercise of such option in strict accordance
with the provisions hereof.  In the event that Lessee shall properly and timely
exercise such option, then such transaction shall be consummated on or within
ten (ten) days after the expiration of the first (1st) Extended Term (the
“Outside Closing Date”).  No failure by Lessor to notify Lessee of any defect in
any attempted exercise of the foregoing option shall be deemed a waiver by
Lessor of the right to insist upon Lessee’s exercise of such option in strict
accordance with the provisions hereof.  In the event that Lessee shall properly
and timely exercise such option, then such transaction shall be consummated on
the applicable Purchase Option Closing Date.
 
“Notwithstanding anything to the contrary herein, if Lessee shall be entitled to
and shall exercise its option to purchase the Leased Property of all (but not
less than all) of the Facilities (other than the Cherry Hill Facility) then
subject to this Lease and any Facility(ies) (other than the Cherry Hill
Facility) subject to a New Lease pursuant to this Section 35.1, Lessee shall
have a one-time right to cancel and rescind in writing to Lessor Lessee’s
exercise of the same within (10) Business Days after the Purchase Option Price
is “finally determined.” For purposes of the foregoing, the Purchase Option
Price shall be “finally determined” upon the earlier of (x) the date the parties
agree in writing upon the Purchase Option Price or (y) the date the Purchase
Option Price is determined pursuant to the procedures set forth in Article XXXIV
hereof and Lessee receives notice thereof.  If Lessee is entitled to and does
not elect to cancel and rescind such purchase option within the time and manner
herein provided, then Lessee shall proceed to purchase the Leased Property of
all (but not less than all) of the Facilities (other than the Cherry Hill
Facility) then subject to this Lease and any Facility(ies) (other than the
Cherry Hill Facility) subject to a New Lease on the applicable Purchase Option
Closing Date, at the applicable Purchase Option Price, and otherwise in
accordance with the provisions of Article XVIII and Sections 35.2 and 35.3
hereof.  If Lessee is entitled to and shall elect to cancel and rescind such
purchase option within the time and manner herein provided, then the following
shall occur:  (1) the purchase contract formed by Lessee’s exercise of such
purchase option shall be cancelled and terminated; (2) the Escrow opened
 

 
20

--------------------------------------------------------------------------------

 

upon such exercise shall be cancelled and Lessee shall pay all title, Escrow and
other cancellation charges incurred or imposed in connection therewith; (3) the
Opening Deposit and all interest accrued thereon shall be returned to Lessee,
notwithstanding anything in Section 35.2(a) to the contrary; (4) Lessee shall
pay all fees and expenses of the Appraiser appointed pursuant to Article XXXIV
hereof, notwithstanding anything in such Article XXXIV to the contrary, (5) this
Lease shall continue in full force and effect in accordance with the terms
hereof; and (6) all future purchase rights or options of Lessee contained in
this Section 35.1.1 shall automatically terminate and lapse and Lessee shall not
thereafter have any right to purchase the Leased Property pursuant to this
Section 35.1 (other than the Cherry Hill Facility, which shall be governed by
the provisions of Section 35.1.2).
 
“35.1.2                        Lessee’s Option to Purchase the Cherry Hill
Facility. Provided no Event of Default, or event which, with notice or lapse of
time or both, would constitute an Event of Default, has occurred and is
continuing hereunder, Lessee shall have the option to purchase the Leased
Property of the Cherry Hill Facility upon the expiration of the seventh (7th)
Lease Year of the first (1st) Extension Term for such Facility and at any point
thereafter during the first (1st) Extension Term only for such Facility at the
applicable Purchase Option Price for such Facility.  Lessee may exercise such
option to purchase the Leased Property of the Cherry Hill Facility by
(a) opening an Escrow by depositing either (i) cash or (ii) a letter of credit
from a financial institution and in form in each case acceptable to Lessor, the
applicable Opening Deposit and a copy of this Lease with Escrow Holder,
(ii) giving written notice to Lessor of such deposit with Escrow Holder (the
“Cherry Hill Option Exercise Notice”) and specifying the date on which Lessee
shall acquire the Leased Property of the Cherry Hill Facility (the “Cherry Hill
Purchase Option Closing Date”), which Cherry Hill Purchase Option Closing Date
shall not be (A) earlier than two hundred seventy (270) days following the date
of such Cherry Hill Option Exercise Notice or (B) later than last date of the
applicable Extension Term, and (iii) if applicable, delivering to Lessor
concurrent with such Cherry Hill Option Exercise Notice a reaffirmation of each
Guaranty executed by the applicable Guarantor stating, in substance, that such
Guarantors’ obligations under such Guaranty shall extend to the purchase
contract formed by Lessor and Lessee upon proper and timely exercise of such
option.  For the avoidance of doubt, Lessor and Lessee agree that, if Lessee
desires to exercise its purchase option as herein provided and acquire the
Leased Property of the Cherry Hill Facility as of the expiration of the
seventh (7th) Lease Year, or as of the last day of an applicable Term with
respect to such Facility, as the case may be, Lessee shall deliver notice of
such exercise to Lessor and satisfy the other conditions set forth herein, no
later than two hundred seventy (270) days prior to the expiration of the
seventh (7th) Lease Year with respect to such Facility, or the last day of an
applicable Extension Term, as the case may be.  If Lessee shall not be entitled
to exercise such option (e.g., by reason of an Event of Default) or shall be
entitled to exercise the same but shall fail to do so within the time and in the
manner herein
 

 
21

--------------------------------------------------------------------------------

 

provided, such option shall lapse and thereafter not be exercisable by
Lessee.  No failure by Lessor to notify Lessee of any defect in any attempted
exercise of the foregoing option shall be deemed a waiver by Lessor of the right
to insist upon Lessee’s exercise of such option in strict accordance with the
provisions hereof.  In the event that Lessee shall properly and timely exercise
such option, then such transaction shall be consummated on the applicable Cherry
Hill Purchase Option Closing Date.
 
“35.1.3  Options Generally.  If Lessee exercises its option to purchase pursuant
to Sections 35.1.1 or 35.1.2, the provisions of Sections 35.2 through 35.4,
inclusive, shall apply, and all references therein to an “option” shall mean
Lessee’s exercise of any or both of such options, as applicable.”
 
(h) The second sentence of Section 47.1.3 of the Original Master Lease is hereby
amended and rested, in its entirety, to read, as follows:
 
“The target Purchase Closing Date and Commencement Date for each Facility (other
than the Cherry Hill Facility) is June 1, 2010 and the target Purchase Closing
Date and Commencement Date for the Cherry Hill Facility is September 30, 2010;
provided, however, that if the Purchase Closing Date and Commencement Date shall
not have occurred on or before the target Purchase Closing Date and Commencement
Date for such Facility, this Lease shall not be void or voidable, nor shall
Lessor be liable for any loss or damage resulting therefrom.”
 
(i) Confirmation of Certain Matters with respect to Cherry Hill Facility.
Following the Commencement Date with respect to the Cherry Hill Facility, if
requested by Lessor, Lessee and Lessor shall execute a written confirmation or
amendment to the Master Lease in form and substance reasonably acceptable to
Lessor confirming certain matters, including the actual Commencement Date, the
initial Allocated Minimum Rent, the expiration of the first (1st) Lease Year,
the expiration of the Fixed Term and such other matters with respect to the
Cherry Hill Facility as Lessor may reasonably request, in each case to the
extent not otherwise specified in the Master Lease, as hereby
amended.  Notwithstanding the foregoing, the failure of Lessor to request and/or
Lessee and Lessor to so execute and deliver any such written confirmation or
other amendment shall not affect Lessor’s determination of the matters which
would have been confirmed by thereby.
 
(j) Supplement to Exhibits A and C and Schedule 9.5.1A.  Exhibit A-5,
Exhibit C-1 and Schedule 9.5.1A-1 attached hereto are hereby appended to and
shall become part of Exhibit A, Exhibit C, and Schedule 9.5.1A, respectively, to
the Master Lease, as hereby amended.  Lessor and Lessee acknowledge and agree
that (i) notwithstanding the existence of certain items of Lessor’s Personal
Property with respect to each of the Facilities covered by the Original Master
Lease, the parties to the Original Master Lease elected not to prepare
Schedule 1 and append the same to Exhibit B thereto, and (ii) Lessor and Lessee
have elected to prepare an itemized list of Lessor’s Personal Property with
respect to the Cherry Hill Facility in connection with HCP’s acquisition of the
Cherry Hill Facility pursuant to the Cherry
 

 
22

--------------------------------------------------------------------------------

 

Hill Facility Contract of Acquisition, and accordingly such list is attached
hereto as Schedule B-1 (Cherry Hill Facility) and shall be appended to and shall
become part of such Schedule 1 to Exhibit B of the Master Lease, as hereby
amended.
 
4. Representations and Warranties of Lessee.  As of the Effective Date hereof,
Lessee represents and warrants to Lessor as follows:
 
(a) Lessee is duly organized and validly existing under the laws of its state of
organization/formation, is qualified to do business and in good standing in the
State and has full power, authority and legal right to execute and deliver this
Amendment and to perform and observe the provisions of this Amendment to be
observed and/or performed by Lessee.
 
(b) This Amendment has been duly authorized, executed and delivered by Lessee,
and constitutes and will constitute the valid and binding obligations of Lessee
enforceable against Lessee in accordance with its terms, except as such
enforceability may be limited by creditors rights, laws and general principles
of equity.
 
(c) Lessee is solvent, has timely and accurately filed all tax returns required
to be filed by Lessee, and is not in default in the payment of any taxes levied
or assessed against Lessee or any of its assets, or subject to any judgment,
order, decree, rule or regulation of any governmental authority which would, in
each case or in the aggregate, adversely affect Lessee’s condition, financial or
otherwise, or Lessee’s prospects or the Leased Property.
 
(d) No consent, approval or other authorization of, or registration, declaration
or filing with, any governmental authority is required for the due execution and
delivery of this Amendment, or for the performance by or the validity or
enforceability of this Amendment against Lessee.
 
(e) The  execution and delivery of this Amendment and compliance with the
provisions hereof will not result in (i) a breach or violation of (A) any Legal
Requirement applicable to Lessee or any Facility now in effect; (B) the
organizational or charter documents of Lessee; (C) any judgment, order or decree
of any governmental authority binding upon Lessee; or (D) any agreement or
instrument to which Lessee is a counterparty or by which it is bound; or (ii)
the acceleration of any obligation of Lessee.
 
5. Reaffirmation of Master Lease and Treatment Thereof.  Lessor and Lessee
hereby acknowledge, agree and reaffirm that (a) except as otherwise expressly
provided in the Master Lease, as hereby amended, the Master Lease, as hereby
amended, is and the parties intend the same for all purposes to be treated as a
single, integrated and indivisible agreement and economic unit, and (b) the
Master Lease, as hereby amended, shall be treated as an operating lease for all
purposes and not as a synthetic lease, financing lease or loan, and the Lessor
shall be entitled to all of the benefits of ownership of the Leased Property,
including depreciation for all federal, state and land tax purposes.
 

 
23

--------------------------------------------------------------------------------

 

6. Governing Law.  THIS AMENDMENT WAS NEGOTIATED IN THE STATE OF CALIFORNIA,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY.  ACCORDINGLY, IN ALL RESPECTS THE
MASTER LEASE, AS HEREBY AMENDED (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS
THEREOF OR HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (WITHOUT REGARD OF
PRINCIPLES OR CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA, EXCEPT THAT ALL PROVISIONS OF THE MASTER LEASE, AS HEREBY AMENDED,
RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET FORTH IN
ARTICLE XVI OF THE ORIGINAL LEASE (AS THE SAME MAY BE AMENDED) RELATING TO
RECOVERY OF POSSESSION OF THE LEASED PROPERTY OF ANY FACILITY (SUCH AS AN ACTION
FOR UNLAWFUL DETAINER OR OTHER SIMILAR ACTION) SHALL BE CONSTRUED AND ENFORCED
ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE STATE IN WHICH THE LEASED
PROPERTY OF SUCH FACILITY IS LOCATED.
 
7. Full Force and Effect.  Except as specifically set forth herein, the Master
Lease shall remain in full force and effect as originally executed by Lessor and
Lessee.
 
8. Entire Agreement.  The Master Lease (including the Exhibits thereto and such
other documents as are contemplated thereunder, as hereby amended, constitute
the entire agreement of the parties with respect to the subject matter hereof,
and may not be changed or modified except by an agreement in writing signed by
the parties.
 
9. Counterparts; Electronically Transmitted Signatures.  This Amendment may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument.  Signatures transmitted by facsimile or other electronic
means may be used in place of original signatures on this Amendment, and Lessor
and Lessee both intend to be bound by the signatures of the document transmitted
by facsimile or such other electronic means.
 
[Signature page follows]


 

 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.
 
LESSOR:
 
Witness:                /s/ Eliza Gozar
Witness:                /s/ Michaele Cogan
 
TEXAS HCP HOLDING, L.P.
a Delaware limited partnership
By:Texas HCP G.P., Inc, a Delaware corporation as its sole General Partner
By:           /s/ Thomas Kirby
Name:      Thomas Kirby
Title:        Executive Vice President
 
Witness:               /s/ Eliza Gozar
Witness:               /s/ Michaele Cogan
HCP, INC., a Maryland corporation
By:           /s/ Thomas Kirby
Name:      Thomas Kirby
Title:         Executive Vice President
   



 
[Signatures continue on the following page]
 

[SIGNATURE PAGE TO SECOND AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT]
 
 

--------------------------------------------------------------------------------

 



LESSEE:
 
Witness:               /s/ Lara Weasea
Witness:               /s/ Janet McKinnon
EMERITUS CORPORATION,
a Washington corporation
 
By:            /s/ Eric Mendelsohn
Name:       Eric Mendelsohn
Title:         SVP CorporateDevelopment



 


 


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-5
 
DESCRIPTION OF LAND
 
(Cherry Hill, New Jersey)
 
 
LEGAL DESCRIPTION
 
ALL THAT CERTAIN TRACT, PARCEL AND LOT OF LAND LYING AND BEING SITUATE IN THE
TOWNSHIP OF CHERRY HILL, COUNTY OF CAMDEN, STATE OF NEW JERSEY, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
 
BEGINNING AT A POINT IN THE SOUTHERLY RIGHT-OF-WAY LINE OF NEW JERSEY STATE
HIGHWAY ROUTE 70 (AKA OLD MARLTON PIKE, 116 FEET WIDE) AT THE EASTERLY TERMINUS
OF A CURVE CONNECTING SAID SOUTHERLY RIGHT-OF-WAY LINE OF NJSH ROUTE 70 WITH THE
EASTERLY RIGHT-OF-WAY LINE OF WEXFORD DRIVE (VARIABLE WIDTH) AND EXTENDING FROM
SAID CONNECTING CURVE; THENCE
 
1) RUNNING ALONG AFOREMENTIONED SOUTHERLY RIGHT-OF-WAY LINE OF NJSH ROUTE 70,
33.00 FEET DISTANT AND PARALLEL TO SAID ROAD'S ORIGINAL CENTERLINE, SOUTH 65
DEGREES 02 MINUTES 18 SECONDS EAST, A DISTANCE OF 605.00 FEET TO A POINT ALONG
THE SAME, ALSO BEING A CORNER COMMON THE LOTS 1 AND 6, BLOCK 471.01; THENCE
 
2) RUNNING ALONG AFOREMENTIONED SOUTHERLY RIGHT-OF-WAY LINE OF NJSH ROUTE 70 AND
RUNNING ALONG A DIVISION LINE COMMON BETWEEN LOTS 1 AND 6, BLOCK 471.01, SOUTH
25 DEGREES 09 MINUTES 30 SECONDS WEST, A DISTANCE OF 489.11 FEET TO A POINT
ALONG THE SAME. ALSO BEING A CORNER COMMON BETWEEN LOT 1, BLOCK 471.01 WITH LOT
6, BLOCK 471.03; THENCE
 
3) RUNNING ALONG A DIVISION LINE COMMON TO LOT 1, BLOCK 471.01 WITH LOTS 6, 5,
4, 3 AND 2, BLOCK 471.03, NORTH 47 DEGREES 41 MINUTES 41 SECONDS WEST, A
DISTANCE OF 460.52 FEET TO A CORNER COMMON WITH LOTS 3 AND 2 BLOCK 471.01, AND
LOT 2, BLOCK 471.03; THENCE
 
4) RUNNING ALONG A DIVISION LINE COMMON TO LOT 1, BLOCK 471.01 WITH LOTS 2 AND
1, BLOCK 471.03, NORTH 70 DEGREES 16 MINUTES 11 SECONDS WEST, A DISTANCE OF
187.60 FEET TO A POINT AND COMMON CORNER TO LOT 12, BLOCK 471.01 AND LOT 1,
BLOCK 471.03; ALSO BEING A POINT ON A CURVE IN THE EASTERLY RIGHT-OF-WAY LINE OF
WEXFORD DRIVE; THENCE

Exhibit A-5
 
 

--------------------------------------------------------------------------------

 

 
5) RUNNING ALONG SAID EASTERLY RIGHT-OF-WAY LINE OF WEXFORD DRIVE ON A CURVE
TURNING TO THE RIGHT IN A NORTHEASTERLY DIRECTION, HAVING A RADIUS OF 460.00
FEET, AN ARC DISTANCE OF 42.00 FEET, INTERIOR ANGLE OF 5 DEGREES 13 MINUTES 53
SECONDS, CHORD BEARING OF NORTH 22 DEGREES 20 MINUTES 45 SECONDS EAST, CHORD
DISTANCE OF 41.99 FEET TO A POINT OF TANGENCY ALONG THE SAME; THENCE
 
6) CONTINUING ALONG SAID EASTERLY RIGHT-OF-WAY LINE OF WEXFORD DRIVE, NORTH 24
DEGREES 57 MINUTES 42 SECONDS EAST, A DISTANCE OF 301.99 FEET TO A POINT ALONG
THE SAME, ALSO BEING THE WESTERLY TERMINUS OF THE CONNECTING CURVE BETWEEN THE
SOUTHERLY RIGHT-OF-WAY LINE OF NJSH ROUTE 70 WITH THE EASTERLY RIGHT-OF-WAY LINE
OF WEXFORD DRIVE; THENCE
 
7) RUNNING ALONG AFOREMENTIONED CONNECTING CURVE TURNING TO THE RIGHT IN A
NORTHEASTERLY DIRECTION, HAVING A RADIUS OF 25.00 FEET, AN ARC DISTANCE OF 39.27
FEET, AN INTERIOR ANGLE OF 90 DEGREES 00 MINUTES 00 SECONDS. A CHORD BEARING OF
NORTH 69 DEGREES 57 MINUTES 42 SECONDS EAST, CHORD DISTANCE OF 35.36 FEET TO A
POINT OF TANGENCY AND PLACE OF BEGINNING.
 
NOTE FOR INFORMATIONAL PURPOSES ONLY:
LOTS 1, 2, 3, 4 AND 5, BLOCK 471.01, ON THE OFFICIAL TAX MAP OF THE TOWNSHIP OF
CHERRY HILL, COUNTY OF CAMDEN, STATE OF NEW JERSEY.


 

Exhibit A-5
 
 

--------------------------------------------------------------------------------

 

SCHEDULE B-1
 
(Cherry Hill Facility)
 


 
SUPPLEMENT TO
 
ITEMIZATION OF LESSOR’S PERSONAL PROPERTY
 
(Cherry Hill Facility)
 


 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C-1
 
SUPPLEMENT TO
 
DESCRIPTION OF FACILITIES AND CERTAIN MATERIAL TERMS
 


Facility
Allocated Minimum Rent
Allocated Minimum Purchase Price
Allocated Minimum Aggregate Costs of the Planned Capital Refurbishment Project
Primary Intended Use
Cherry Hill, New Jersey
See Section 3.1 of the Lease (as amended)
See definition in Article II of this Lease (as amended)
Immediate Need
(See Schedule 9.5.1A-1):
$649,800
88-unit assisted living care, 22-unit Alzheimer care and such other uses
necessary or incidental to such use.
Future Need:
$350,200




Exhibit C-1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.5.1A-1
 
IMMEDIATE NEED PLANNED CAPITAL REFURBISHMENT PROJECTS






Cherry Hill Facility:
 
 
CapEx Item:
Amount
($)
Moisture intrusion issues/resolution (Need Phase II report and recommendations)
$200,000
Replace Roof with White TPO (no ballast)
$160,000
Replace 2 domestic water heaters
$20,000
Cooling tower repair
$3,000
Irrigation repair work
$6,800
Condensate piping leak repairs
$20,000
FF&E
$173,000
Power wash vinyl siding with anti-microbial treatment
$5,000
New wall paper of 2nd and 3rd floor common areas
$15,000
Trim tree branches away from the building
$2,000
Remove mulch from vinyl siding and install additional french drains to direct
moisture away from building perimeter
$20,000
WSHP replacements
$25,000
Total
$649,800




Schedule 9.5.1A-1
 
 

--------------------------------------------------------------------------------

 
